NUMBER 13-17-00032-CV

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI – EDINBURG

RACHAEL SARAH RUIZ,                                                                         Appellant,

                                                    v.

LARRY DELL NORRIS,                                                                           Appellee.


                       On Appellant’s Fourth Motion For
                 Extension of Time to File Motion for Rehearing.


                                              ORDER
 Before Chief Justice Contreras and Justices Benavides and Rodriguez1
                           Order Per Curiam

        This cause is before the Court on pro se appellant’s fourth motion for extension of

time to file motion for rehearing, filed with this Court on March 1, 2019. The motion for



        1
        The Honorable Nelda V. Rodriguez, former Justice of this Court, did not participate in this decision
because her term of office expired on December 31, 2018.
rehearing was previously due on February 27, 2019. Appellant asks for a “final extension”

of three days. See TEX. R. APP. P. 49.8.

       In light of appellant’s pro se status and the complexity of the record in this case,

this Court is of the opinion that, in the interest of justice, appellant’s fourth motion of

extension of time to file motion for rehearing should be granted. We note that pro se

parties are held to the same standard as licensed attorneys and must comply with all

applicable laws and rules of procedure. See Jarvis v. Feild, 327 S.W.3d 918, 925 (Tex.

App.—Corpus Christi 2010, no pet.); Nabelek v. Bradford, 228 S.W.3d 715, 717 (Tex.

App.—Houston [14th Dist.] 2006, pet. denied).

       Appellant’s fourth motion of extension of time is hereby GRANTED and appellant

is ORDERED to file any motion for rehearing with this Court on or before Monday, March

4, 2019. No further extensions will be granted in this matter.

       The Clerk of this Court is hereby ORDERED to serve a copy of this order on

appellant by email and certified mail, return receipt requested.


                                                                      PER CURIAM

Delivered and filed the
1st day of March, 2019.




                                            2